UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6900



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOHNNY JOSEPH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:00-cr-00067-CMC)


Submitted:   November 15, 2007       Decided:    November 21, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Joseph, Appellant Pro Se. Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Johnny Joseph appeals the district court’s order denying

his motion to correct his presentence report. We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court. United States v. Joseph,

No. 4:00-cr-00067-CMC (D.S.C. May 17, 2007). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 2 -